Citation Nr: 1031914	
Decision Date: 08/25/10    Archive Date: 09/01/10	

DOCKET NO.  09-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the character of the appellant's discharge from service 
constitutes a bar to payment of Department of Veterans Affairs 
(VA) benefits.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had service from April 1963 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 administrative decision by the VARO, 
Oakland, California, that determined that the character of the 
appellant's discharge was a bar to payment of VA benefits.  The 
appellant's disagreement with the decision led to this appeal.


FINDINGS OF FACT

1.  The appellant was discharged from active service in August 
1964 under conditions other than honorable.  

2.  The appellant was given a general court-martial in 1964.  He 
pled guilty to and was found guilty of stealing money from 
another soldier and unlawfully striking another soldier on the 
face with his fist.  He was given a reduction in grade, 
forfeiture of pay and allowances, confinement to hard labor for 
one year, and discharge from the service with a bad conduct 
discharge.  

3.  The appellant was not insane at the time of the offenses that 
led to the other than honorable discharge.  


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar 
to the award of VA benefits.  38 U.S.C.A. §§ 101 (2), 5103, 
5013A, 5107, 5303 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.12, 
3.13, 3.159, 3.354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the notice and assistance 
provisions of VA law are applicable to the instant claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009).  Because the claim involves a legal question 
regarding whether the appellant has adequate standing to apply 
for VA benefits, the notice and duty to assist provisions do not 
apply.  Delacruz v. Principi, 15 Vet. App. 143 (2001).  VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the Veteran ineligible for the 
claimed benefit.  

Notwithstanding the inapplicability of the notice and duty to 
assist provisions in this case, the Board notes the RO provided 
notice to the appellant in correspondence dated in January 2008 
and July 2009 that notified the appellant of the information and 
evidence necessary to substantiate whether the character of his 
discharge rendered him ineligible for VA benefits.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide the appeal, and he has not argued that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of the appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

Pertinent Law and Regulations

A person seeking VA benefits must first establish that he or she 
has attained the status of Veteran.  Holmes v. Brown, 10 Vet. 
App. 38, 40 (1997).  The term "Veteran" means a person who served 
in the active military, naval or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101 (2).

A discharge or release from active service under conditions other 
than dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101 (18); 38 C.F.R. 
§ 3.12 (a).  A discharge issued under honorable conditions is 
binding on VA.  38 C.F.R. § 3.12 (a).  

Where VA determines that a person's discharge from service was 
under dishonorable conditions, the payment of pension, 
compensation, or dependency and indemnity compensation, based on 
their period of service, is barred.  See Cropper v. Brown, 6 Vet. 
App.  450, 452 (1994); 38 C.F.R. § 3.12.

The provisions of 38 C.F.R. § 3.12 (b) set out conditions under 
which discharge or release from service constitutes a bar to the 
payment of pension or compensation benefits.  However, such 
benefits will not be barred if it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless specifically provided in law and 
regulation.  38 U.S.C.A. § 5303 (b).  With the exception of 
insanity, benefits are not payable where the former service 
member was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12 (c) (2).  

According to 38 C.F.R. § 3.354 (a) an insane person is one who, 
while not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who interferes 
with the                                 peace of society; or who 
has so departed (become antisocial) from the accepted standards 
of the community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides.  The evidence of 
record does not reflect any evidence of insanity at the time of 
the appellant's general court-martial.

Factual Background and Analysis

The appellant had active service from April 1963 to October 1964.  
His DD Form 214 indicates that his discharge was under conditions 
other than honorable.  

The facts and circumstances surrounding discharge reveal that the 
appellant received a general court-martial in 1964.  The 
appellant violated the Uniform Code of Military Justice by 
stealing money from another soldier and by unlawfully striking 
another soldier on the face with his fist.  He was reduced in 
grade, forfeited all pay and allowances, was confined to hard 
labor for one year, and was discharged from service with a bad 
conduct discharge.  

In view of the foregoing, the Board determines that the other 
than honorable discharge the appellant received was because of 
willful and persistent misconduct.  The discharge is not due to a 
minor offense and his service is not otherwise honest, feasible, 
and meritorious.  The exception to this being a bar to the 
payment of benefits is a finding that the appellant was insane at 
the time of committing the offense.  See 38 C.F.R. § 3.12 (b).  
In this case, the appellant has not asserted that he was insane 
and there is no evidence that raises this question.  Therefore, 
the Board does not find a basis on which to further consider the 
issue of insanity.  See Stringham v. Brown, 8 Vet. App. 445, 449 
(1995).  The Board does not find a basis on which to determine 
that the service department records are inaccurate.  The 
appellant has been informed that an upgrade in the character of 
his discharge must be pursued through the service department.  
The character of the appellant's discharge is a bar to payment of 
VA benefits.  The appeal is denied.


ORDER

The character of the appellant's discharge from service 
constitutes a bar to payment of VA benefits.  The appeal is 
denied.


	                        
____________________________________________
	V. L . JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


